Citation Nr: 0904736	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  06-27 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
leptomeningitis.  

2.  Entitlement to service connection for leptomeningitis.

3.  Entitlement to service connection for vertigo.  

4.  Entitlement to an increased evaluation for sinusitis, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had over 20 years of active service when he 
retired in March 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating determination of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In April 2008, the veteran presented testimony before the 
Board via videoconference hearing.  The transcript has been 
associated with the claims folder.   

With regard to the veteran's claim of service connection for 
leptomeningitis, it has been held that the Board is under a 
legal duty in such a case to determine if there was new and 
material evidence received, regardless of the RO's actions.  
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  
Accordingly, the Board has phrased the issue as whether new 
and material evidence has been received to reopen the claim 
of service connection for leptomeningitis on the title page 
of this decision.




FINDINGS OF FACT

1.  A December 2004 rating decision confirmed a previous 
denial of service connection for leptomeningitis.  The 
veteran did not appeal and the decision became final.  

2.  Evidence submitted since the December 2004 rating 
decision, which confirmed a previous denial of service 
connection for leptomeningitis, was not previously submitted 
to agency decision makers; is not cumulative and redundant 
and, by itself or when considered with previous evidence of 
record, does relate to an unestablished fact necessary to 
substantiate the claim and does raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for leptomeningitis.  

3.  Leptomeningitis, if present, was not incurred during the 
veteran's active military service.

4.  Vertigo, if present, was not incurred during the 
veteran's active military service.

5.  The service connected sinusitis has not been productive 
of incapacitating episodes requiring prolonged antibiotic 
treatment or by more than 6 non-incapacitating episodes per 
year.


CONCLUSIONS OF LAW

1.  Evidence received since the final December 2004 rating 
determination, wherein the RO confirmed a previous denial of 
service connection for leptomeningitis, is new and material, 
and the veteran's claim for that benefit is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156, 20.302, 20.1103 (2008).

2.  The criteria for the establishment of service connection 
for leptomeningitis are not met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

3.  The criteria for the establishment of service connection 
for vertigo are not met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

4.  The criteria for an evaluation in excess of 10 percent 
for sinusitis have not been met.  38 U.S.C.A. § 1155 (West 
2002) ; 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.97, Code 6510 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim.  Proper notice should inform the 
claimant of what subset of the necessary information or 
evidence, if any, the claimant is to provide, and of what 
subset of the necessary information or evidence, if any, the 
VA will attempt to obtain.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

Further, the United States Court of Appeals for Veteran's 
Claims (Court) issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In that decision, the Court held that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim, and must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the service connection.  In that 
regard, the Court noted that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service-connection claim may be affected 
by the evidence that was of record at the time that the prior 
claim was finally denied.  

The Court further stated that the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

In this case, in a June 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession that pertained to the claims.  The letter 
specifically notified the veteran that his claim of 
entitlement to service connection for leptomeningitis was 
previously denied.  In March 2006, the veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the claimed 
disabilities under consideration, pursuant to the recent 
holding in the Dingess decision.  

As the Board is reopening the claim for leptomeningitis on 
the basis of receipt of new and material evidence, any error 
in notification regarding what is needed to reopen (as 
directed by the Court in Kent) is harmless.  The Board's 
decision to proceed in adjudicating this claim does not, 
therefore, prejudice the veteran in the disposition thereof.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Board is aware of the United States Court of Appeals for 
Veterans Claims (Court) recent decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  A  January 2006 letter told 
the veteran that he could substantiate his increased rating 
claim for sinusitis with evidence that the disability had 
worsened.  A March 2006 letter told him that he could 
substantiate the claim with evidence of the effect of the 
disability on work.  
He was not specifically told that the claim could be 
substantiated with evidence of the impact of the disability 
on daily life.  However, the veteran was provided with a VA 
examination in which the impact of the disability on daily 
life was discussed.  This discussion should have put him on 
notice that such evidence was relevant to substantiating the 
claim.
The disability is not rated solely upon specific test 
results.  Statements of the veteran indicate awareness of the 
evidence necessary to substantiate the claim for higher 
evaluations and no further analysis in that regard is 
necessary.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, post-service VA and 
private medical records, reports of VA examination, and the 
transcript from the April 2008 Board hearing. 

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.   

There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Pelegrini, supra; 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

I.  New and Material

Criteria

The Board must address the issue of whether new and material 
evidence has been submitted because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency decision 
makers; which relates, either by itself or when considered 
with previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis.  See Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  For purposes of reopening a 
claim, the credibility of newly submitted evidence is 
generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992) (in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to 
be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The veteran seeks to reopen a claim for service connection 
for leptomeningitis last denied by the RO in December 2004.  
The record indicates that in its December 2004 rating 
decision, the RO confirmed a previous denial (January 2003) 
of service connection for leptomeningitis on the basis that 
the evidence failed to show that it was incurred in or 
aggravated during service.  The RO further found no evidence 
that leptomeningitis was secondary to the service-connected 
chronic sinusitis.  

Of record at the time of the December 2004 rating decision 
were the veteran's service treatment records, which were 
devoid of any diagnosis of meningitis or leptomeningitis.  
These records do show the veteran had mononucleosis in 1956 
and chronic headaches in 1974.  The headaches were not 
considered migraine but were probably muscular, according to 
the report.  

VA outpatient treatment records from the Columbia VA Medical 
Center (VAMC) dated in March 2000, showed the veteran 
complained of progressive hearing loss and gradual onset of 
persistent dizziness associated with nausea and spatial 
disorientation.  The veteran reported having had frontal 
headaches since childhood.  Magnetic resonance imaging (MRI) 
showed diffuse leptomeningeal enhancement suggestive of 
neoplasm or meningitis.  The veteran was diagnosed with 
leptomeningitis of unknown cause.  

Additional records showed that the veteran continued to have 
headaches but a January 2002 MRI no longer showed any 
leptomeningeal enhancement.  Leptomeningitis was shown by 
history only.  

A June 2004 VA examiner opined that the veteran had had a 
past history of meningitis, which was of uncertain etiology 
which may or may not have been connected to his sinus 
disease.  

Based on this evidence, in the December 2004 rating 
determination, the RO reopened the claim of service 
connection for leptomeningitis.  The RO noted that the 
evidence continued to show that the condition was not 
incurred in or aggravated by military service.  The RO 
indicated that VA treatment reports of record failed to show 
a causal relationship of chronic sinusitis and the veteran's 
nonservice-connected leptomeningitis.  The RO observed that 
the June 2004 VA examiner stated that the veteran's 
meningitis was of unknown etiology which may or may not be 
connected to his sinus disease.  It noted that the courts had 
determined that a statement of "may or may not" was not 
strong enough to determine a causal relationship of the 
diseases.  Therefore, the denial was confirmed and continued.  
The veteran did not appeal the rating determination within 
the proscribed period of time and it became final.  
38 U.S.C.A. § 7105.

Prior to the December 2004 RO rating decision, the medical 
evidence of record did not include any probative nexus 
opinions relating the current leptomeningitis to the 
veteran's period of active military service or the service-
connected chronic sinusitis.  

Pertinent evidence submitted subsequent to the last final RO 
decision in December 2004 includes VA and private treatment 
records showing that the veteran had recurrent meningitis 
and/or a history of recurrent meningitis as a possible 
complication of sinusitis.  

A November 2004 MRI showed extremely minimal/equivocal degree 
of meningeal enhancement or thickening for which clinical 
correlation was suggestive as sequela from previous bouts of 
meningitis.

While a November 2006 VA neurological examiner could not 
attribute any neurological findings to meningitis, he did 
note that the veteran had had recurrent episodes of 
sinusitis.  

New and material evidence has been received to reopen the 
claim of service connection for leptomeningitis.  The newly 
received evidence demonstrates a possible relationship 
between the veteran's service-connected sinusitis and 
meningitis.  This evidence relates to previously 
unestablished elements of the claim-a link between the 
current disability and a service-connected disability.  
38 C.F.R. § 3.156(a).  Therefore, the veteran's claim for 
leptomeningitis, or residuals thereof, is reopened.  See 
38 C.F.R. § 3.156(a).  

As the claim has been reopened, the Board will now address 
the issue on the merits.  

II. Service Connection

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis or 
sensorineural hearing loss becomes manifest to a degree of at 
least 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

A.  Leptomeningitis

The veteran maintains that he currently has leptomeningitis, 
or residuals thereof, which had their origin in service.  He 
alternatively claims that it is secondary to the service 
connected chronic sinusitis.  Having carefully considered the 
veteran's claim in light of the record and the applicable 
law, the Board concludes that the preponderance of the 
evidence is against the claim and the appeal as to this issue 
will be denied.

In this regard, the veteran's service treatment records 
reveal no findings of leptomeningitis in service.  Post-
service, leptomeningeal swelling and protein in the spinal 
fluid was first discovered in 2000, some 24 years after the 
veteran's discharge from active service.

Looking at documented diagnosis in the claims file, there is 
a 24-year evidentiary gap in this case between the veteran's 
discharge from active service in 1976 and the earliest 
objective medical evidence of leptomeningitis in 2000.  A 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or disease was incurred in 
service, which resulted in any chronic or persistent 
disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  The Board must consider all the evidence including 
the availability of medical records, the nature and course of 
the disease or disability, the amount of time that elapsed 
since military service, and any other relevant facts in 
considering a claim for service connection.  Cf. Dambach v. 
Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when 
appropriate, the Board may consider the absence of evidence 
when engaging in a fact-finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

The Board notes that the absence of evidence constitutes 
negative evidence against the claim because it tends to 
disprove the claim that leptomeningitis was the result of 
military service which in turn resulted in a chronic 
disability or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of leptomeningitis between the period of active 
military service ending in 1976 and the first diagnosis in 
2000, is itself evidence which tends to show that the 
veteran's current leptomeningitis did not have its onset in 
service or for many years thereafter.  

As the veteran's leptomeningitis was not shown during service 
or for years thereafter, service connection can only be 
granted if there is some medical evidence linking the current 
condition to service and/or proximately due to or the result 
of a service-connected disability.  38 C.F.R. §§ 3.303, 
3.310.  Here, there are no probative opinions regarding 
etiology of the current leptomeningeal condition, if present.  

An October 2001 VA examination report showed a history of 
meningitis with no neurological sequelae.  The examiner 
indicated that it was of unknown cause

Upon VA examination in June 2004, the examiner noted that the 
veteran began having problems with sinusitis in approximately 
1964.  He had had nasal septal reconstruction in 1962.  The 
veteran was noted to have been treated periodically, 
approximately two times per year.  He had been seen by the 
examiner over the years for recurrent sinusitis.  He had been 
given antibiotics for treatment approximately two times per 
year.  The veteran was noted to have been referred to a 
Charleston ENT because of a significant problem with his 
sinus disease and also a history of meningitis.  It was 
observed that he had undergone an endoscopic ethmoid 
resection as well as other sinus surgery in May 2004.  

Following examination, the examiner rendered a diagnosis of 
past history of meningitis of uncertain etiology which may or 
may not have been connected to his sinus disease.  

In a November 2004 VA neurology note, the examiner indicated 
that the veteran presented with a puzzling history of 
recurrent meningitis, probably related from a dural tear 
related to surgery in 1962.  

In November 2006, the veteran was afforded an additional VA 
examination.  The examiner noted that the veteran's claims 
folder was present and reviewed in its entirety.  The 
examiner indicated that the problem at hand was whether the 
veteran had a chronic meningitis that was responsible for his 
current symptom complex.  

The examiner observed that the issue of meningitis was raised 
initially in 2000, when during the course of a sinus 
evaluation he had a spinal fluid analysis, which demonstrated 
a slightly elevated spinal fluid protein, with a normal 
glucose.  The spinal fluid at that time contained 20 white 
blood cells, which were mostly lymphocytes.  The examiner 
further noted that a MRI of the brain demonstrated what was 
reported as meningeal enhancement at the base of the brain.  
There was no hydrocephalus and the changes were said to be 
nonspecific.  He was also noted to have had right maxillary 
sinusitis at that time.  A diagnosis of chronic 
leptomeningeal -meaning all of the meninges- infection was 
established and the veteran began to believe that all of his 
complaints over the past number of years were related to that 
chronic leptomeningitis.  

The examiner observed that at the time of a 2002 repeat MRI, 
an image of the brain demonstrated no meningeal enhancement 
in the test but did demonstrate chronic ishemic changes deep 
in the white matter.  Thus, the issue of chronic 
leptomeningitis was dismissed by that evaluation and the 
changes in the MRI were then thought more related to a fairly 
longstanding hypertension, which had not been treated as the 
veteran was not aware of it.  

The examiner noted that the veteran reported that when in the 
military he was found to have chronic sinusitis and that was 
related to a chronic meningeal infection, which was the 
source of all his problems.  The examiner stated that a 
review of the active duty military health record did not 
raise the issue of meningitis at all and his symptoms were 
all fairly nonspecific.  

The examiner indicated that at present, the veteran believed 
that all of his symptoms were due to the chronic 
leptomeningitis demonstrated in 2000 on spinal fluid analysis 
and by MRIs.  He listed the symptoms which he related to that 
diagnosis as headaches, dizziness, back and hip pain, pain in 
the neck, floaters in his vision, blank spaces in his memory, 
and pain in all his joints.  The veteran also believed that 
he had variable body temperature and high blood pressure 
related to his meningitis, which was not diagnosed while was 
on active duty or until 2000. 

Following examination, the examiner indicated that there was 
evidence demonstrated in 2000 that the veteran had chronic 
meningitis based upon an elevated spinal fluid protein and a 
slight elevation in a lymphocyte count with a normal glucose.  
The examiner stated that there was no way in his opinion to 
determine how or when this occurred.  He noted that the 
veteran was released from active duty in 1976 and the chronic 
meningitis symptoms were not discovered for many years, until 
2000.  He further observed that a review of the military 
health record did not indicate any symptoms that would have 
led to a diagnosis of meningitis while serving on active 
duty, but it was noted on the active duty health record that 
he had recurrent episodes of sinusitis.  

The examiner indicated that at present, aside from the 
bilateral hearing loss, there was no clear evidence of a 
neurologic dysfunction that could be related to any chronic 
meningitis or other brain abnormality.  Thus, a diagnosis to 
explain this list of symptoms could not reasonably be 
established by the current examination and/or review of 
military health records.  The examiner indicated that it 
could only be said that the veteran had had evidence of a 
chronic meningeal irritation as reflected in the spinal fluid 
analysis in 2000.  That, in itself, did not relate to any 
particular symptom.  The examiner noted that the veteran had 
not developed hydrocephalus and that his other findings on 
MRI were more reasonably related to longstanding hypertension 
and did not reflect the expected findings for any chronic and 
ongoing meningitis.  Particularly absent was any evidence of 
hydrocephalus, which would be a natural accompaniment of a 
chronic basilar leptomeningeal infection or reaction to a 
previous infection.  The examiner stated that in the final 
analysis, he could not offer a diagnosis of any neurologic 
disorder that could reasonably be related to any symptoms or 
problems that the veteran experienced while serving on active 
duty.  

In a July 2007 report, the veteran's private physician, R.U., 
D.O., indicated that the veteran had numerous complaints 
mostly involving headache and findings of sensory peripheral 
neuropathy on examination.  He noted that it was unclear 
whether the veteran had had chronic meningitis although 
apparently he had been treated for meningitis in the past and 
there was a question of whether he had had a spinal fluid 
leak related to prior surgery.  

In an August 2007 report, Dr. R.U. noted that the veteran was 
concerned that no one had ever made the connection between 
his sinus surgery and the development of the mucocele.  He 
indicated that it was his suspicion that the two were 
related.  He observed that the veteran's medical record was 
complicated by the fact that the veteran believed there were 
many inconsistencies with what was actually recorded.  He 
noted that what was clear was that the veteran did have 
evidence of chronic meningitis based upon the 20 white cells 
in his spinal fluid approximately one year ago.  He observed 
that a repeat MRI did not show any evidence of meningeal 
enhancement.  

At his April 2008 hearing, the veteran testified that his 
meningitis was first found in 2000 when checking his sinuses.  
He testified that his meningitis was initially noted to be of 
unknown origin but it was subsequently related to a vascular 
accident.  The veteran reported that he was operated on in 
1962 for a deviated nasal septum.  He also stated that he was 
treated for sinus problems in service.  He further reported 
having vertigo of short duration, lasting only seconds.  He 
indicated that a VA physician had reported that his inservice 
sinus headache and neck pains could have been the meningitis 
which caused all the deterioration.  The veteran also noted 
having been seen at various other facilities for his 
leptomeningitis.  

Based upon the above, the veteran's medical history with 
regard to this issue is certainly complicated and contains 
varying opinions about the etiology of the veteran's 
leptomeningitis.  

The Board notes that the veteran has expressed his belief 
that he currently has leptomeningitis which had its origin in 
service.  However, lay persons are not competent to opine as 
to medical etiology or render medical opinions.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 
Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992); cf. Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay 
person competent to testify to pain and visible flatness of 
his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may 
provide eyewitness account of medical symptoms).

The Board notes the June 2004 VA examiner's opinion that the 
veteran's meningitis may or may not be related to his 
sinusitis.  An award of service connection must be based on 
reliable competent medical evidence and conjectural or 
speculative opinions as to some remote possibility of such 
relationship are insufficient.  See 
38 C.F.R. § 3.102 (2008); see also Morris v. West, 13 Vet. 
App. 94, 97 (1999) (diagnosis that appellant was "possibly" 
suffering from schizophrenia deemed speculative); Bloom v. 
West, 12 Vet. App. 185, 186-87 (1999) (treating physician's 
opinion that veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative to be sufficient medical nexus 
evidence); Davis v. West, 13 Vet. App. 178, 185 (1999) (any 
medical nexus between in-service radiation exposure and fatal 
lung cancer years later was speculative at best, even where 
one physician opined that it was probable that lung cancer 
was related to service radiation exposure).

The June 2004 VA examiner's opinion is, however, equivocal.  
Generally statements from doctors which are inconclusive as 
to the origin of a disease cannot fulfill the nexus 
requirement to establish service connection.  Watai v. Brown, 
9 Vet. App. 441 (1996); Warren v. Brown, 6 Vet. App. 4, 6 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In 
Obert v. Brown, the Court held that a medical opinion 
expressed in terms of "may," also implies "may or may not" 
and is too speculative to establish a plausible claim.  
Bostain v. West, 11 Vet. App. 11 Vet. App. 124 (1998); Obert 
v. Brown, 5 Vet. App. 30 (1993).

Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).  It does not appear that the 
June 2004 examiner had the veteran' claims folder prior to 
rendering his opinion.

Based upon the above, the Board finds June 2004 VA examiner's 
statement insufficient to provide the medical nexus which 
would warrant a grant of service connection.

Likewise, the November 2004 VA neurologist's opinion that the 
veteran's leptomeningitis was probably related to his 
inservice surgery in 1962, was based upon a history provided 
by the veteran .  Moreover, it does not appear that the 
neurologist had the claims folder for review prior to 
rendering his opinion.  Furthermore,  the August 2008 opinion 
from Dr. Ulrich, wherein he expressed his belief that that it 
was his suspicion that the performance of the sinus surgery 
and the development of the mucocele were related was also 
based upon information provided by the veteran without the 
benefit of a review of the claims folder.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record; bare 
conclusions, even those made by medical professionals, which 
are not accompanied by a factual predicate in the record, are 
not probative medical opinions).  The Board is not required 
to accept doctor's opinions that are based only upon the 
veteran's recitation of medical history, which is clearly the 
case in the instant matter. See Godfrey v. Brown, 8 Vet. App. 
113, 121 (1995); see also Espiritu v. Derwinski, 2 Vet. App. 
494, 494 (1992); LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).

In contrast, the November 2006 VA examiner, following a 
thorough examination of the veteran and a comprehensive 
review of the claims folder, indicated that in the final 
analysis, he could not offer a diagnosis of any neurologic 
disorder that could reasonably be related to any symptoms or 
problems that the veteran experienced while serving on active 
duty.  The examiner provided specific rationale for his 
opinion and cited various portions of the record in support 
of his opinion.  

Based upon the above, the Board finds that November 2006 VA 
examiner's more probative and places greater emphasis upon 
his opinion when making its determination.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility 
of the Board to assess the credibility and weight to be given 
the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)); see also Guerieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) (the probative value of medical evidence is 
based on the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches, as is 
true of any evidence, the credibility and weight to the 
attached medical opinions are within the province of the 
Board).  

The Board is sympathetic to the veteran's beliefs, however, 
the preponderance of the evidence is against the claim of 
service connection for leptomeningitis on either a direct or 
secondary basis and there is no doubt to be resolved.  The 
appeal must therefore be denied.  38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   
B.  Vertigo

The veteran contends that he currently has vertigo as the 
result of his active military service.  Having carefully 
considered the veteran's claim in light of the record and the 
applicable law, the Board concludes that the preponderance of 
the evidence is against the claim and the appeal as to this 
issue will be denied.

In this regard, a review of the veteran's service treatment 
records reveals that in July 1960, he was seen with 
complaints of dizzy spells, with no true vertigo reported in 
the record.  In October 1965, the veteran was again seen with 
complaints of feeling dizzy and having headaches.  No further 
complaints or findings of dizziness were noted during the 
remainder of the veteran's period of service.  

The mere fact that the veteran complained of dizziness in 
service is not enough to establish that a chronic condition 
like vertigo manifested during the veteran's active duty 
service.  38 C.F.R. § 3.303(b).  At the time of the veteran's 
November 1975 service separation examination, normal 
neurological findings were reported, with no complaints of 
dizziness/vertigo being noted at that time.  Moreover, on the 
November 1975 separation report of medical history, the 
veteran checked the "no" box when asked if he had or had 
ever had dizziness or fainting spells.  There were also no 
complaints of dizziness or vertigo noted in the physician's 
summary section of the report.  

Subsequent to service, there were no complaints or findings 
of dizziness until 1998, when the veteran was seen with 
complaints of dizziness and nausea.  This lengthy period 
without treatment (between complaints of dizziness in 1960 
and 1965 during service and the first post-service complaints 
in 1998) is evidence against a finding of continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson, supra.   As a chronic vertigo disorder was not shown 
during service or any continuity of symptomatology until 22 
years after discharge, service connection can only be granted 
if there is some medical evidence linking the current 
condition to service.  

In a December 2004 report, the veteran's private physician, 
P. L., M.D. indicated that the veteran had dizziness which 
dated back at least 40 years.  He noted that the veteran 
reported that it had become worse over the past seven or 
eight years.  The veteran noted having at least several 
episodes per day of actual vertigo that would last seconds to 
minutes.  He indicated that this would occur when he bent 
over or turned to the right.  The dizzy spells would last 
hours.  The veteran did not have any specific associated 
symptoms with the dizziness.  He also reported having had 
several bouts of meningitis.  Following examination, it was 
the examiner's assessment that the veteran's dizziness was at 
least in part related to his prior meningitis and the eighth 
nerve dysfunction that was seen audiometrically.  

In a December 2004 report, the veteran's private physician, 
J. K., Ph.D., indicated that his symptoms started in 1997, 
and he described them as motion provoked vertigo lasting 
anywhere from seconds to minutes.  The veteran stated that 
the symptoms were most severe several years ago but had 
improved slightly to the current level.  JK noted that the 
test results indicated the presence of significant right-
sided unilateral vestibular hypofunction.

At his April 2008 hearing, the veteran testified that he 
first experienced vertigo in service.  He indicated that his 
vertigo first became more pronounced in 1997.  He noted that 
it would occur when he was at work looking at equipment and 
when raising his head up.  The veteran testified that things 
would start going crazy on him.  The dizzy spells would last 
anywhere from 15 to 20 minutes.  The veteran reported that he 
would become dizzy every time that he rolled over in bed.  He 
stated that while tests were being performed for his vertigo 
he was found to have meningitis.  The veteran indicated that 
he did not receive any treatment for vertigo for the time 
period from 1976 to 1997.  He also testified that no 
physician had related his vertigo to his service-connected 
sinus problems.  

Service connection is not warranted for vertigo.  The reports 
of dizzy spells in service in 1960 and 1965 were acute and 
transitory, as evidenced by no further findings of dizziness 
in service.  Moreover, at the time of the veteran's November 
1975 service separation examination, normal neurological 
findings were reported with no notations of vertigo or 
dizziness being identified at that time.  Furthermore, on his 
November 1975 service separation report of medical history, 
the veteran checked the no box when asked if he had or had 
ever had dizziness or fainting spells.  

The medical evidence of record, and the veteran, through his 
testimony, demonstrates that he received no treatment for 
dizziness or vertigo from 1975 to 1997.  The first objective 
medical finding of vertigo subsequent to service was not 
until more than 20 years after the veteran's service 
separation.  

The Board notes that the veteran has expressed his belief 
that his vertigo had its origin in service.  However, as 
noted above, lay persons are not competent to opine as to 
medical etiology or render medical opinions.  Lay testimony 
is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  "Symptoms, not treatment, are the 
essence of any evidence of continuity of symptomatology."  
Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  While the 
veteran has testified that his vertigo had its onset in 
service and has continued to the present time, the 
contradictory objective medical evidence, in this case the 
absence of treatment of vertigo/dizzy spells for more than 20 
years following service, is more persuasive as it relates to 
the issue of continuity of symptomatology.  

Moreover, the medical evidence of record does not contain any 
competent medical opinion relating the veteran's current 
vertigo to his period of service or a service-connected 
disability.  The Board does note that the veteran's vertigo 
has been linked to his possible meningitis but as noted 
above, the Board has denied service connection for 
leptomeningitis.  

The Court has held, in circumstances similar to this, where 
the supporting evidence of record consists only of a lay 
statement, that VA is not obligated, pursuant to 5103A(d), to 
provide an appellant with a medical nexus opinion.  See 
Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
See also Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(holding that 3.159(c)(4)(i) is not in conflict with section 
5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," is 
required to trigger VA's duties pursuant to section 
5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003) (holding that the Secretary's obligations under section 
5103A to provide a claimant with a medical examination or to 
obtain a medical opinion are triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service"). 

The Board is sympathetic to the veteran's beliefs, however, 
the preponderance of the evidence is against the claim of 
service connection for vertigo and there is no doubt to be 
resolved.  The appeal must therefore be denied.  38 U.S.C.A. 
§ 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 
55-57. 

III. Increased Rating

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 
505 (2007). 

Under Diagnostic Code 6510, a 10 percent disability 
evaluation is warranted for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent evaluation is warranted for three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  In the note section following the 
criteria, an incapacitating episode was defined as one 
requiring bed rest and treatment by a physician.  38 C.F.R. 
§ 4.97

VA outpatient treatment records dated in September 2003 show 
the veteran was given a 'Z-pack' for superior ethmoid cell 
opacification.  He was treated with an additional course in 
March 2004.
At the time of a June 2004 VA examination, the veteran was 
noted to have undergone an endoscopic ethmoid resection and 
other sinus surgery in May 2004.  The veteran was using 
Flonase, Zyrtec, and Panaris as medication for his sinuses.  
He noted having occasional headaches but primarily was much 
better from a standpoint of pressure behind his right eye.  

The examiner noted that a computerized tomography (CT) scan 
performed just prior to the examination had revealed surgical 
changes of the right ethmoid area with complete exoneration 
of the ethmoid cells.  The other sinuses were noted to be 
clear.  The nose appeared to be normal on the CT scan.  

Physical examination revealed that the external nose was 
normal.  The vestibule was also normal and the septum was 
midline.  The turbinates, meatus, and floor of the nose all 
appeared to be normal as was the internal nasal mucosa.  
Diagnoses of status post recent endoscopic ethmoid surgery 
with no evidence of recurrent sinus disease; remote post 
nasal septal reconstruction; remote past history of 
significant sinus disease particularly in the ethmoids with 
recurrent infection; and past history of meningitis of 
uncertain etiology, which may or may not have been connected 
with the sinus disease, were rendered.  

At the time of a December 2006 VA examination, the examiner 
noted that the veteran had undergone surgery to repair a tear 
in his dura and subsequently had no evidence of recurrent 
sinusitis or anything related to the sinuses.  A CT scan 
performed just prior to the examination revealed no evidence 
of any recurrence of the problem in the ethmoid sinuses, 
though the veteran complained of some headache.  

Physical examination of the nose revealed that the external 
nose was normal.  The vestibule was also normal.  The septum 
was midline and the turbinates, meatus, and flora of the nose 
were all normal.  There was no evidence of nasal disease 
whatsoever.  The examiner noted that as far as the veteran's 
sinuses were concerned, there was no evidence of acute or 
chronic nose or sinus disease at this time, though the 
veteran certainly had problems prior to his surgery.  

Treatment records received subsequent to the December 2006 VA 
examination reveal no evidence of treatment for sinus 
problems.  

At the time of his April 2008 hearing, the veteran testified 
that his head felt stuffed up with swelling.  He also noted 
that he had a lot of drainage down his throat, which at times 
blocked his throat.  He further reported having pressure in 
his head almost all of the time.  He also noted having 
headaches all the time.  The headaches were in the frontal 
area of his head, in the temple area, and they spiked all 
around his neck.  He stated that he had a lot pain with the 
headaches.  He noted having pain both in and behind his eyes 
and down through the sinus cavity. He also reported having 
drainage and a lot of crusting.  The veteran testified that 
the discharge and crusting were almost on a continuous basis.  
The discharge was approximately two to three days per week.  
He stated that his headaches never really went away and that 
he essentially only numbed them.  

The veteran indicated that he took medication on a daily 
basis and that the medications he took were prescribed by an 
allergist.  He noted that he was only seen by a specialist on 
one occasion and that the specialist prescribed medication 
and indicated that he could not really do anything for the 
veteran.  The veteran reported that he used salt water on his 
sinuses.  He testified that he had not been prescribed any 
antibiotics.  The veteran noted that he would have to stop 
and go lie down when his headaches became worse.  He reported 
that he was in bed up to three or four days at a time with 
his headaches.  The veteran noted that this occurred on a 
monthly basis.  He stated that the physicians would only 
write prescriptions for more medication when this happened.  

The next higher, 30 percent, rating for sinusitis requires 
either 3 or more incapacitating episodes per year requiring 
prolonged (4-6 week) antibiotic treatment, or more than 6 
non-incapacitating episodes characterized by headaches, pain, 
and purulent discharge or crusting.  The veteran's treatment 
records do not reflect any episodes when he was placed on 
bedrest by a physician and treated with a prolonged course of 
antibiotics. They show that the veteran was lasted treated 
with antibiotics for sinus problems in March 2004.  The 
veteran also testified that he had not been placed on 
prescribed bed rest and that he had not used antibiotics for 
his sinuses in the recent past at the time of his April 2008 
hearing. 

The alternate criteria for a 30 percent rating require more 
than 6 non-capacitating episodes per year, with headaches, 
pain, and purulent discharge or crusting.  It is not shown in 
the record, by way of the veteran's treatment records or the 
results the VA examinations, that the veteran has episodes of 
non-incapacitating sinusitis occurring in a frequency 
sufficient to satisfy the criteria for a 30 percent rating.  
While the veteran reported having headaches on a daily basis, 
purulent discharge, and headaches to the point where he had 
to remain in bed 3 or 4 days per month, the medical evidence 
of record does not support his assertions.  His report of 
frequency and severity is inconsistent with the medical 
evidence of record.  The Board is placing more probative 
weight on the medical evidence of record as opposed to the 
veteran's nonsupported assertions.  

In summary, neither of the alternate schedular criteria for 
the next higher, 30 percent, rating for sinusitis are met, 
and such rating is not warranted.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  The service-connected sinusitis has 
not resulted in any recent periods of hospitalization.  While 
the veteran has testified as to having numerous 
incapacitating episodes resulting from his sinusitis, these 
are not supported by the evidence of record.  Moreover, no VA 
examiner has indicated that the veteran's sinusitis 
interferes with his employability.  In the absence of such 
exceptional factors, the Board finds that 


referral for consideration of an extraschedular rating is not 
warranted. See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

New and material evidence having been received, the claim for 
service connection for leptomeningitis is reopened and the 
appeal is granted to this extent only.

Service connection for leptomeningitis is denied.  

Service connection for vertigo is denied.  

An evaluation in excess of 10 percent for sinusitis is 
denied.  


____________________________________________
K. L. WALLIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


